PER CURIAM.
In this appeal from judgment and sentence for manufacture of cannabis, possession of more than 20 grams of cannabis, and possession of paraphernalia, appellant contends he was ineffectively represented at trial. He argues that this ease falls within the narrow exception to the rule that claims of ineffectiveness of counsel are collateral matters which must first be raised on motion for post-conviction relief. Stewart v. State, 420 So.2d 862 (Fla.1982). We disagree, and affirm without prejudice to raise the claim of ineffectiveness of trial counsel in an appropriate motion for post-conviction relief.
ERVIN, JOANOS and WOLF, JJ., concur.